DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/26/2021 has been entered.  Claims 16-37 remain pending in the application.  Claims 16-29 and 37 have been withdrawn.  Claims 1-15 have been canceled.  New claim 38 has been added.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of copending Application No. 16677029 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the reference .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US 20150366073 A1), in view of Hanrahan et al. (US 20140262107 A1).
Regarding claim 30, Magdassi teaches “to provide a novel printing process for producing 3-dimentional (3D) conductive structures and patterns on a surface of a substrate, by performing repetitive layer printing, curing and sintering and/or reduction processes of any one or more of said layers” (which reads upon “an additive manufacturing method for producing a three-dimensional metal object, the method comprising”, as recited in the instant claim; paragraph [0026]).  
Magdassi teaches that “each printed layer comprises a metallic source, e.g., plurality of nanoparticles, and a liquid carrier made of a liquid polymerizable monomer and/or oligomer, and at least one polymerization initiator which under the process conditions allow polymerization of the polymerizable components (monomer and/or oligomer)” (which reads upon “(b) applying a first layer of slurry as a layer to be processed onto a target surface;”, as recited in the instant claim; paragraph [0026]).  Magdassi teaches that “the first step includes the printing, on a surface of a substrate, a pattern of a formulation comprising the polymerizable liquid carrier containing a metallic source and subsequently polymerizing the polymerizable components under conditions which permit polymerization of only an amount of said components” (which reads upon “(c) scanning voxels of the first layer of slurry with radiation in accordance with the CAD model to cause polymerization of the polymerizable resin in the slurry to an organic binder”, as recited in the instant claim; paragraph [0028]).  

Magdassi teaches that “thermal sintering may be performed on the partially cured pattern or on any fully cured pattern in order to cause destruction of the organic material (cured polymer that functions as an insulator)” (which reads upon “(g) removing the organic binder from the green body of step (f) to obtain a metal precursor brown body”, as recited in the instant claim; paragraph [0086]).  Magdassi teaches that “the printed 3D object or pattern is subjected to additional heating process in order to remove the organic material, thus obtaining a metallic structure essentially without organic material” (which reads upon “(g) removing the organic binder from the green body of step (f) to obtain a metal precursor brown body”, as recited in the instant claim; paragraph [0155]).  
Magdassi teaches that “the method may thus comprise an additional step of converting a metal precursor into a metal form which may thereafter be sintered” (which reads upon “(h) converting the metal precursor brown body of step (g) to a metal brown body; and (i) sintering the metal brown body of step (h) to the three-dimensional metal object”, as recited in the instant claim; paragraph [0084]).  Magdassi teaches that “the at 2O3 or ZrO2”, as recited in the instant claim; paragraph [0079]).  
Magdassi teaches that “the amount of the metal source in the cured polymer may be between 10% and 90%, between 20% and 90%, between 30% and 90%, between 40% and 90%, between 50% and 90%, between 60% and 90%, between 70% and 90%, or between 80% and 90%” (which reads upon “55-98 wt% of metal precursor particles”, as recited in the instant claim; paragraph [0054]).  Magdassi teaches that “the amount of the cured polymer in the pattern prior to removal thereof may be between 1% and 99%, or between 10% and 90%, between 20% and 90%, between 30% and 90%, between 40% and 90%” (which reads upon “2-45 wt% of a polymerizable resin”, as recited in the instant claim; paragraph [0055]).  
Magdassi teaches that “the at least one photoinitiator is selected from of ethyl-4-dimethylaminobezoate (EDMAB), 2-isopropylthioxanthon, 2-benzyl-2 dimethylamino-1-94-morpholinophenyl)-butanone, dimethyl-1,2-diphenyllehan-1-one and benzophenon” (which reads upon “one or more polymerization photoinitiators”, as recited in the instant claim; paragraph [0056]).  Magdassi teaches that “a mixture of photoinitators: Ethyl-4-dimethylaminobezoate (EDMAB) 32%, 2-Isopropylthioxanthon 13%, 2-benzyl-2 dimethylamoni-1-94-morpholinophenyl)-butanone-1 12%, dimethyl-1,2-diphenyllehan-1-one part photoinitators of 3 parts total of photoinitator solution).  Magdassi teaches that “the two solutions of monomers and photoinitiators were mixed at a 1:1 weight ratio” (paragraph [0194] one part photoinitators of 6 parts total of momomer and photoinitator solution).  Accordingly, the weight of photoinitator is one-sixth the weight of the resin.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of 55-98 wt% of metal precursor particles overlaps the range disclosed by the prior art of between 50% and 90%.  The claimed range of 2-45 wt% of a polymerizable resin overlaps the range disclosed by the prior art of between 10% and 90%.  The claimed range of 0.001-10 wt% photoinitiator overlaps the range disclosed by the prior art of 0.167 (1% / 6) – 16.5 (99% / 6).  Accordingly, the prior art renders the claim obvious.  
Magdassi is silent regarding (a) providing a CAD model of the three-dimensional metal object, the CAD model dividing the object in layers and the layers in voxels.  A patent need not teach, and preferably omits, what is well known in the art.  MPEP § 2164.01.  The use of a CAD model diving the object in layers and the layers in voxels is well known in the art.  
Hanrahan is similarly concerned with a method including 3D printing (paragraph [0007]).  Hanrahan teaches that “additive manufacturing, including 3D printing, takes virtual blueprints from computer aided design (CAD) or animation modeling 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of Magdassi using CAD modeling software, as taught by Hanrahan because 3D printing cannot be done by hand, rather 3D printers require CAD files as input.  
Regarding claim 31, modified Magdassi teaches the method of claim 30 as stated above.  Magdassi FIG. 5A shows a height of 50 µm with 10 layers, for an average layer height of 5 µm.   
Regarding claims 32-33, modified Magdassi teaches the method of claim 31 as stated above.  Magdassi teaches that “the LED emits micrometer size pixels of UV light, causing small pixels to polymerize and solidify on the surface of the plate” (which reads upon “UV radiation”, as recited in the instant claim; paragraph [0158]).  
Regarding claim 34, modified Magdassi teaches the method of claim 30 as stated above.  Magdassi teaches that “DLP printing (for example by Asiga Pico plus 39) 
Regarding claim 35, modified Magdassi teaches the method of claim 30 as stated above.  Magdassi teaches that “DLP printing (for example by Asiga Pico plus 39) may be utilized in accordance with a method of the invention, enabling the printing of 3D objects from within a bath containing polymerizable material” (paragraph [0158]).  
Regarding claim 36, modified Magdassi teaches the method of claim 30 as stated above.  Magdassi teaches that “the metal source may be a metal precursor converted to metal (or nanoparticles or microparticles) by sintering (heating) or by reduction” (paragraph [0114]).  

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Magdassi et al. (US 20150366073 A1), and Hanrahan et al. (US 20140262107 A1), as applied to claim 30 above, and further in view of ASM Handbook, Volume 7: Powder Metal Technologies and Applications, P.W. Lee, Y. Trudel, R. Iacocca, R.M. German, B.L. Ferguson, W.B. Eisen, K. Moyer, D. Madan, and H. Sanderow, editors, p 583-589 (1998).
Regarding claim 38, modified Magdassi teaches the method of claim 30 as stated above.  Magdassi teaches that “the three-dimensional pattern is a three-dimensional object which may be detached from the substrate surface” (which reads upon “a three-dimensional metal object”, as recited in instant claim 30; paragraph [0036]).  Magdassi teaches that “in some embodiments, the metal salt is a salt of silver” (paragraph [0082]).  Magdassi teaches that “for thermal sintering, the films were exposed to high temperature as follow: RT, 250° C., 275° C., 300° C., 310° C., 320° C., 335° C., 360° C., 400° C. and 500° C” (paragraph [0217]; using a UV-silver ink, see paragraph [0215]).  Magdassi teaches that “in some embodiments, the metal salt is a salt of nickel” (paragraph [0081]).  One of ordinary skill in the art would understand that different materials are sintered at different temperatures.  Magdassi is silent regarding sintering temperatures when nickel is used instead of silver.  
Magdassi is silent regarding wherein the sintering (i) is performed at a temperature between 1000 and 2500 °C.  
Lee is similarly concerned with sintering (title).  Lee teaches that the sintering temperature of nickel is 1270 °K (Table 2, page 587, 1270 °K is 1000 °C).  
.  

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.  Applicant argues that Magdassi does not concern a method for producing three-dimensional metal objects-for example, one that requires application of subsequent layers of a composition on top of each other (remarks, page 6).  This is not found convincing because Magdassi teaches that “the printing and curing steps and optionally the sintering step, are performed for one or more times, enabling to vertically increase the pattern height with each consecutive printed layer, without substantially increasing the width of the pattern” (paragraph [0029]).  
Applicant argues that even though Magdassi mentions sintering, this cannot be a sintering step wherein the porous body is converted into a compact and solid object (remarks, page 7).  Applicant argues that this is evident from the fact that Magdassi's "sintering" occurs at low temperature, as low as room temperature (see par. [0088]) or at least lower than 130 °C (see par. [0092]) (remarks, page 7).  Applicant further argues that such temperatures may be sufficient to produce conductive patterns on a circuit board, but are insufficient for the manufacture of three-dimensional metal objects, which are compact, solid and fully sintered (remarks, page 7).  This is not found convincing because Magdassi teaches that “for thermal sintering, the films were exposed to high using a UV-silver ink, see paragraph [0215]).  
Applicant argues that increasing the temperature would not be compatible with the use of a substrate, thus rendering that process fully non-workable (remarks, page 7).  This is not found convincing because Magdassi teaches that “the three-dimensional pattern is a three-dimensional object which may be detached from the substrate surface” (paragraph [0036]).  .  

Conclusion
Applicant's amendment, specifically new claim 38, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Examiner, Art Unit 1733